Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
According to page 8 of 12, Applicant's argument with respect to the prior art Morofuji fails to teach the limitation according to the amended claim 1, "determining a contact position of the display device corresponding to the contact object", is not persuasive.
It is noted that Morofuji clearly teaches "determining a contact position of the display device corresponding to the contact object" (in STEP S24, the control unit 22 determines whether a user's operation has been detected; Para. 0098, Fig. 10…, and As shown in FIG. 8, in the case where the user U touches a position PO on the operation surface 15 of the panel 10 and then performs a slide operation to the right side; Para. 0081). Thus, Morofuji teaches the limitation.
According to page 9 of 12, Applicant's argument with respect to the prior art Morofuji and Chang certainly fail to disclose the technical features “driving the vibration circuit to operation at the first mode or the second mode when the contact position is in one of a plurality of first regions” and “stopping driving the vibration circuit when the contact position is in one of a plurality of second regions”, is not persuasive.
It is noted that Morofuji clearly teaches “driving the vibration circuit to operation at the first mode or the second mode when the contact position is in one of a plurality of first regions” (in STEP S25, the control unit 22 applies the drive voltage Vo1 to the vibrating elements 14, thereby vibrating the panel 10 for the first time T1; Para. 0098, Fig. 10. Thus, T1 in Fig. 7 is regarding to location AB as the first regions) and “stopping driving the vibration circuit when the contact position is in one of a plurality of second regions” (In the case where it is determined in STEP S26 that the movement amount of the user's operation is equal to or larger than the threshold Dth1 (“Yes” in STEP S26), the control device 2 performs the process of STEP S23 perform second vibration mode.; Para. 0101, Fig. 10. Thus, prior to perform step 23, the performance of the first vibration mode is stopped when the user's operation is equal to or larger than the threshold Dth1 which is location B as the second regions in Fig. 7).
According to page 10 of 12, Applicant's argument with respect to the prior art Morofuji never teach the concept determining which regions the contact object touches to change the operation of the vibration circuit, is not persuasive.
Morofuji teaches “determining which regions the contact object touches to change the operation of the vibration circuit” (as shown in FIG. 8, in the case where the user U touches a position PO on the operation surface 15 of the panel 10 and then performs a slide operation to the right side; Para. 0081… and that in Fig. 7 when a touch on the surface 15 and slide at T1 within icons AB position, then the vibration is in first vibration mode and when a touch on the surface 15  and slide at T2 within icon B position, then the vibration is in second vibration mode; Paras. 0056, 0060, 0066). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morofuji et al. (US# 2018/0224998 hereinafter Morofuji) in view of Chang et al. (US# 2015/0241924 hereinafter Chang).
Referring to claim 1, Morofuji discloses a touch feedback method (feedback with first vibration mode or second vibration mode upon the slide amount of movement on the operation’ Paras. 0056-0057), comprising:
detecting, by a touch circuit (22; Fig. 3), a contact object (50; Fig. 8) with a display device (operation surface 15 of panel 10; Figs. 6 and 8) and generating a detection signal (The operation detecting unit 40 detects user's operations on the basis of user's touch positions detected by the touch sensor 13; Para. 0027...and , The control unit 22 determines whether a user's operation has been detected.; Para. 0096);
determining a displacement amplitude of the contact object according to the detection signal (Fig. 8 shows that the displacement of Dth and Dth1 as the finger slides; Paras. 0084-0085.);
driving a vibration circuit (drive unit 41 applies a drive voltage for a first vibration mode and a drive voltage for a second vibration mode different in at least some vibration frequencies to the vibrating elements 14; Para. 0028, Fig. 3) to make the vibration circuit (14; Fig. 3) vibrate in a first mode when the displacement amplitude is less than a displacement threshold (Dth and Dth1; Fig. 8) (If the slide operation to the right side continues after the amount of movement reaches the threshold Dth, the drive unit 41 vibrates the panel 10 in the first vibration mode in sync with the animation images showing that the highlighting frame 80 moves.; Paras. 0084-0086, Figs. 7-8); and
driving the vibration circuit (drive unit 41 applies a drive voltage for a first vibration mode and a drive voltage for a second vibration mode different in at least some vibration frequencies to the vibrating elements 14; Para. 0028, Fig. 3) to make the vibration circuit (14; Fig. 3) vibrate in a second mode when the displacement amplitude is greater than the displacement threshold (Dth and Dth1; Fig. 8) (In the case where the movement amount of the slide operation is equal to or larger than the threshold Dth1, the drive unit 41 vibrates the panel 10 in the second vibration mode.; Paras. 0084-0086, Figs. 7-8);
wherein the touch feedback method comprises:
determining a contact position of the display device (operation surface 15 of panel 10; Figs. 6 and 8) corresponding to the contact object (in STEP S24, the control unit 22 determines whether a user's operation has been detected; Para. 0098, Fig. 10…, and As shown in FIG. 8, in the case where the user U touches a position PO on the operation surface 15 of the panel 10 and then performs a slide operation to the right side; Para. 0081);
driving the vibration circuit (14; Fig. 3) to operation at the first mode or the second mode when the contact position is in one of a plurality of first regions (in STEP S25, the control unit 22 applies the drive voltage Vo1 to the vibrating elements 14, thereby vibrating the panel 10 for the first time T1; Para. 0098, Fig. 10. Thus, T1 in Fig. 7 is regarding to location AB as the first regions); and
stopping driving the vibration circuit (14; Fig. 3) when the contact position is in one of a plurality of second regions (In the case where it is determined in STEP S26 that the movement amount of the user's operation is equal to or larger than the threshold Dth1 (“Yes” in STEP S26), the control device 2 performs the process of STEP S23 perform second vibration mode.; Para. 0101, Fig. 10. Thus, prior to perform step 23, the performance of the first vibration mode is stopped when the user's operation is equal to or larger than the threshold Dth1 which is location B as the second regions in Fig. 7).
However, Morofuji as applied above does not specifically disclose wherein positions of the plurality of first regions and positions of the plurality of second regions are staggered.
In an analogous art, Chang discloses wherein positions of the plurality of first regions and positions of the plurality of second regions are staggered (The electrodes of the first touch region 110 and the second touch region 120 are staggered with one another, and therefore the effect of touch sensing in the first touch folding region 130 can be improved.; Para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Chang to the system of Morofuji in order to enhance the durability and the stability of the flexible touch panel, and convenience of use of the touch panel.
Referring to claim 4, Morofuji discloses wherein the vibration circuit (14; Fig. 3) vibrates with a first frequency during the first mode (The first type of vibration is, for example, vibration at a frequency in an ultrasonic frequency band (a frequency band of about 20 kHz or higher).; Para. 0031), the vibration circuit (14; Fig. 3) vibrates with a second frequency during the second mode, and the second frequency is different from the first frequency (the drive unit 41 drives the vibrating elements 14 in the second vibration mode, thereby giving a second type of vibration at a frequency lower than that of the first type of vibration to the panel 10, for a time (from the time point t2 to a time point t3) shorter than that of the first type of vibration. The second type of vibration is produced, for example, at a frequency in a low-frequency band (for example, a frequency band of 300 Hz or lower), and can give a click feeling in response to the slide operation of the user U, i.e. the operation of moving the finger 50 on the operation surface 15, after the feeling of being sucked.; Para. 0032).
Referring to claim 7, Morofuji discloses wherein the detection signal comprises a coordinate position of the contact object (At a time point t11 shown in FIG. 7, the user U touches the operation surface 15 of the panel 10 at icon 71 and move the position to icon 72.; Para. 0058, Fig. 7), and determining the displacement amplitude of the contact object (Then, if the user U moves the position of the touch on the operation surface 15 of the panel 10 to the right side, at a time point t11 when the amount of movement becomes the threshold Dth; Para. 0059, Fig. 7) comprises:
determining a change of the coordinate position within a detection time (changing the position from region A to region B within Time T1; Fig. 7); and
calculating a displacement speed according to the change of the coordinate position (Specifically, the control device 2 generates the menu screens 65a to 65d including the animation images to change at a speed depending on the position or movement amount of the touch of the user U on the operation surface 15 after detection of the slide operation.; Para. 0083).
Referring to claim 8, Morofuji discloses further comprising: adjusting a vibration frequency of the vibration circuit according to the displacement speed (the control device 20 keeps the first vibration mode, it is possible to give a feeling depending on the speed of the slide operation of the user U to the user U; Para. 0086. Thus, the vibration frequency depends on the speed of the slide operation of the user U.).
Referring to claim 9, Morofuji discloses a display device (100; Fig. 3), comprising:
a display panel (10; Fig. 3);
a touch detection circuit (40; Fig. 3), configured to detect a touch operation between the display device (100; Fig. 3) and a contact object (50; Figs. 6 and 8) to obtain a detection signal (The operation detecting unit 40 detects user's operations on the basis of user's touch positions detected by the touch sensor 13; Para. 0027), wherein the touch detection circuit (40; Para. 0084, Fig. 3) is further configured to determine a displacement amplitude of the contact object according to the detection signal (movement amount of the touch detected by the operation detecting unit 40, the drive unit 41 vibrates the panel 10 in the first vibration mode until the movement amount of the slide operation becomes equal to or larger than a threshold Dth1 (a distance from a position P1 to a position P2 shown in FIG. 8). The threshold Dth1 is a threshold for the movement amount of the slide operation necessary to move the highlighting frame 80 from the icon 71 to the icon 72, and is retained in the storage unit 21.; Para. 0084);
the touch detection circuit (40; Fig. 3) is further configured to generate a first touch sensing signal when the displacement amplitude is less than a displacement threshold (on the basis of the position or movement amount of the touch detected by the operation detecting unit 40, the drive unit 41 vibrates the panel 10 in the first vibration mode until the movement amount of the slide operation becomes equal to or larger than a threshold Dth1; Para. 0084), and is further configured to generate a second touch sensing signal when the displacement amplitude is greater than the displacement threshold (In the case where the movement amount of the slide operation is equal to or larger than the threshold Dth1, the drive unit 41 vibrates the panel 10 in the second vibration mode.; Paras. 0084-0085, Fig. 8); and
a touch feedback circuit (41; Fig. 3), electrically coupled to the touch detection circuit (40; Fig. 3), wherein the touch feedback circuit (41; Fig. 3) is configured to receive the first touch sensing signal (signal within the Dth distance; Fig. 8) to drive a vibration circuit (14; Fig. 3) to vibrate in a first mode (on the basis of the position or movement amount of the touch detected by the operation detecting unit 40, the drive unit 41 vibrates the panel 10 in the first vibration mode until the movement amount of the slide operation becomes equal to or larger than a threshold Dth1; Para. 0084), and the touch feedback circuit (41; Fig. 3) is further configured to receive the second touch sensing signal (signal within the Dth1 distance; Fig. 8) to drive the vibration circuit (14; Fig. 3) to vibrate in a second mode (In the case where the movement amount of the slide operation is equal to or larger than the threshold Dth1, the drive unit 41 vibrates the panel 10 in the second vibration mode.; Para. 0085, Fig. 1);
wherein the touch detection circuit (40; Para. 0084, Fig. 3) is further configured to determine a contact position of the display panel corresponding to the contact object (in STEP S24, the control unit 22 determines whether a user's operation has been detected; Para. 0098, Fig. 10…, and As shown in FIG. 8, in the case where the user U touches a position PO on the operation surface 15 of the panel 10 and then performs a slide operation to the right side; Para. 0081); 
the touch detection circuit (40; Para. 0084, Fig. 3) transmits a first touch sensing signal or the second touch sensing signal to the touch feedback circuit (41; Fig. 3) when the contact position is in one of a plurality of first regions (in STEP S25, the control unit 22 applies the drive voltage Vo1 to the vibrating elements 14, thereby vibrating the panel 10 for the first time T1; Para. 0098, Fig. 10. Thus, T1 in Fig. 7 is regarding to location AB as the first regions); and 
the touch detection circuit (40; Para. 0084, Fig. 3) stops transmits the first touch sensing signal or the second touch sensing signal to the touch feedback circuit (41; Fig. 3) when the contact position is in one of a plurality of second regions (In the case where it is determined in STEP S26 that the movement amount of the user's operation is equal to or larger than the threshold Dth1 (“Yes” in STEP S26), the control device 2 performs the process of STEP S23 perform second vibration mode.; Para. 0101, Fig. 10. Thus, prior to perform step 23, the performance of the first vibration mode is stopped when the user's operation is equal to or larger than the threshold Dth1 which is location B as the second regions in Fig. 7).
However, Morofuji as applied above does not specifically disclose wherein positions of the plurality of first regions and positions of the plurality of second regions are staggered.
In an analogous art, Chang discloses wherein positions of the plurality of first regions and positions of the plurality of second regions are staggered (The electrodes of the first touch region 110 and the second touch region 120 are staggered with one another, and therefore the effect of touch sensing in the first touch folding region 130 can be improved.; Para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Chang to the system of Morofuji in order to enhance the durability and the stability of the flexible touch panel, and convenience of use of the touch panel.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 15, Morofuji discloses wherein the detection signal comprises a coordinate position of the contact object (At a time point t11 shown in FIG. 7, the user U touches the operation surface 15 of the panel 10 at icon 71 and move the position to icon 72.; Para. 0058, Fig. 7), the touch detection circuit (40; Para. 0084, Fig. 3) is configured to determine a change of the coordinate position within a detection time to calculate a displacement speed of the contact object (Specifically, the control device 2 generates the menu screens 65a to 65d including the animation images to change at a speed depending on the position or movement amount of the touch of the user U on the operation surface 15 after detection of the slide operation within times T1 and T2.; Para. 0083).
Referring to claim 16, Morofuji discloses wherein the touch detection circuit (40; Para. 0084, Fig. 3) is configured to generate the first touch sensing signal or the driving detection signal according to the displacement speed to change a vibration frequency of the vibration circuit (the control device 20 keeps the first vibration mode, it is possible to give a feeling depending on the speed of the slide operation of the user U to the user U; Para. 0086. Thus, the vibration frequency depends on the speed of the slide operation of the user U.).
Referring to claim 17, Morofuji discloses further comprises: a pressure sensing circuit (13; Fig. 3), configured to detect a contact pressure between the contact object and the display panel or between the contact object and the touch detection circuit (Also, in the case where the touch sensor 13 is a pressure sensor, the operation detecting unit 40 can acquire information representing the pressures of touches of the user U on the operation surface 15, from the touch sensor 13, without using the output voltage of the vibrating elements 14.; Para. 0047, Fig. 3).

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morofuji et al. (US# 2018/0224998 hereinafter Morofuji) in view of Chang et al. (US# 2015/0241924 hereinafter Chang), and Moussette et al. (US# 2016/03781 89 hereinafter Moussette).

Referring to claim 2, Morofuji in of Chang as applied above does not specifically disclose wherein the vibration circuit vibrates along a first direction during the first mode, the vibration circuit vibrates along a second direction during the second mode, and the second direction is different from the first direction.
In an analogous art, Moussette discloses wherein the vibration circuit vibrates along a first direction during the first mode, the vibration circuit vibrates along a second direction during the second mode, and the second direction is different from the first direction (In some examples, the above haptic feedback can be provided to the user via displacement of a mechanical input that is orthogonal to the direction of the movement of the mechanical input provided by the user (e.g., displacement of a rotary input that is orthogonal to the rotary input's rotational movement). In some examples, the above haptic feedback can be provided to the user via displacement, of a touch-sensitive surface, that is orthogonal to the direction of the rotational movement of the user's finger on the touch-sensitive surface (e.g., when the user is rotating or otherwise manipulating a virtual knob or scroll wheel with circular gestures on a touch-sensitive surface).; Para. 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Moussette to the system of Morofuji in view of Chang in order to allow the device to provide haptic or tactile feedback to a user interacting with the mechanical input, thus provide the user with a richer interaction experience on the device.
Referring to claim 3, Morofuji as modified by Moussette discloses wherein the first direction and the second direction are orthogonal to each other (Moussette- In some examples, the above haptic feedback can be provided to the user via displacement, of a touch-sensitive surface, that is orthogonal to the direction of the rotational movement of the user's finger on the touch-sensitive surface (e.g., when the user is rotating or otherwise manipulating a virtual knob or scroll wheel with circular gestures on a touch-sensitive surface).; Para. 0005).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morofuji et al. (US# 2018/0224998 hereinafter Morofuji) in view of Chang et al. (US# 2015/0241924 hereinafter Chang), and  Park et al. (US# 2014/0104207 hereinafter Park).
Referring to claim 18, Morofuji in view of Chang as applied above does not specifically disclose wherein the touch detection circuit or the touch feedback circuit is configured to adjust a vibration waveform of the vibration circuit according to the contact pressure.
In an analogous art, Park discloses wherein the touch detection circuit or the touch feedback circuit is configured to adjust a vibration waveform of the vibration circuit according to the contact pressure (The touch feedback processor 126 may adjust a strength of vibration according to a pressure of the touch sensed by the touch sensing processor 122 The stronger the intensity of the pressure of the touch detected by the touch sensing processor 122, the stronger the touch feedback processor 126 may set the strength of vibration.; Paras. 0061 and 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Park to the system of Morofuji in view of Chang in order to provide various touch effects capable of satisfying various needs of users.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                             /NELSON M ROSARIO/Examiner, Art Unit 2624                                                               Primary Examiner, Art Unit 2624